DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 6, 7, 11, 12, 16-19, 21, 22, 26-28, 31, 32, 42-44, 53-57, 61, 66, 67, 72 and 77 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SanBar WO-2017152021.
Regarding claim 1, SanBar teaches a lid (Figs. 14 to 15B) for a beverage can, the lid comprising: an inner side; an outer side comprising a button (230) manually pressable upon to initiate creation of a pouring opening (15B) to pour drinkable liquid from the beverage can; an inner side comprising a spring (235) configured to enlarge the pouring opening after the button is manually pressed upon; and a frangible portion (through opening) configured to break to create the 
Regarding claim 2, SanBar teaches a lid (Figs. 14 to 15B) for a beverage can, the lid comprising an inner side; an outer side comprising a button (230) manually pressable upon to initiate creation of a pouring opening (15B) to pour drinkable liquid from the beverage can, the outer side being free of any other button manually pressable upon to open the beverage can elsewhere than at the pouring opening; an inner side comprising a spring (235) configured to enlarge the pouring opening after the button is manually pressed upon and a frangible portion (through opening) configured to break to create the pouring opening.
Regarding claim 3, SanBar teaches a lid (Figs. 14 to 15B) for a beverage can, the lid comprising: an inner side; an outer side comprising a button manually (230) pressable upon to initiate creation of a pouring opening (15B) to pour drinkable liquid from the beverage can; an inner side comprising a spring (235) configured to enlarge the pouring opening after the button is manually pressed upon and a frangible portion (through opening) configured to break to create the pouring opening; wherein the lid is configured to create the pouring opening without any other button being manually pressed upon.
Regarding claim 6, wherein the spring is configured to retract a flap into an interior of the beverage can to enlarge the pouring opening after the button is manually pressed upon (Figs to 15B).
Regarding claim 7, wherein the lid is at least partly made of aluminum and the spring includes part of the aluminum (Figs to 15B).

Regarding claim 12, wherein the metallic material of the spring is stronger than the metallic material of the base (Figs to 15B).
Regarding claim 16, wherein the frangible portion comprises a line of weakness defining a contour of the pouring opening (Figs to 15B).
Regarding claim 17, wherein the frangible portion is a scored portion (Figs to 15B).
Regarding claim 18, wherein the inner side comprises an inner surface and the spring projects from the inner surface into an interior of the beverage can (Figs to 15B).
Regarding claim 19, wherein the spring is curved in the interior of the beverage can (Figs to 15B).
Regarding claim 21, wherein the lid comprises a base, the spring is connected to the base, and an end of the spring is configured to move in the interior of the beverage can with the flap (Figs to 15B).
Regarding claim 22, wherein the button is configured to enter inside the beverage can when manually pressed upon (Figs to 15B).
Regarding claim 26, wherein the lid comprises a base and a fastener fastening the spring to the base (Figs to 15B).
Regarding claim 27, wherein the fastener is integrally formed with the base (Figs to 15B).

Regarding claim 31, wherein the flap remains attached to the spring when the pouring opening is created (Figs to 15B).
Regarding claim 32, wherein the lid is entirely recyclable (Figs to 15B).
Regarding claim 42, wherein the lid is configured such that another beverage can is stackable on the beverage can without interference from the button (Figs to 15B).
Regarding claim 43, comprising a rim extending at least as high as the button (Figs to 15B).
Regarding claim 44, wherein the rim extends higher than the button (Figs to 15B).
Regarding claim 53, wherein at least part of the lid is formed integrally with a part of a body of the beverage can (Figs to 15B).
Regarding claim 54. (Previously presented) A beverage can comprising the lid of claim 1 (Figs to 15B). 
Regarding claim 55, lid (Fig. 14 to 15B) for a beverage can, the lid comprising: an outer side comprising an actuator (230) manually operable to initiate creation of a pouring opening (15B) to pour drinkable liquid from the beverage can; - an inner side comprising a spring (235) configured to enlarge the pouring opening after the actuator is manually operated; and - a frangible portion configured to break to create the pouring opening. 

Regarding claim 57, wherein the lid is at least partly made of aluminum and the spring includes part of the aluminum (Figs to 15B).
Regarding claim 61, wherein the lid comprises a base, the spring is connected to the base, and a metallic material of the spring is different from a metallic material of the base (Figs to 15B).
Regarding claim 66, wherein the frangible portion comprises a line of weakness defining a contour of the pouring opening (Figs to 15B).
Regarding claim 67, wherein the frangible portion is a scored portion (Figs to 15B).
Regarding claim 72, wherein the actuator comprises a button manually pressable upon to initiate creation of the pouring opening (Figs to 15B).
Regarding claim 77, wherein the lid comprises a base and a fastener fastening the spring to the base (Figs to 15B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 36, 39 and 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over SanBar. 
Regarding claims 36, 39 and 41 SanBar DIFFERS in that it does not disclose the cross sectional area of the pouring opening is as specified in the claims. However, a change is shape is generally recognized to be within the skill level of one of ordinary skill within the art.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to modify Debenham, by employing such a value to the pouring opening, in order to have an alternative size opening for fluids.  
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over SanBar, in view of Stoner (US5,154,295).
Regarding claim 42. SanBar DIFFERS in that it does not disclose the lid is configured such that another beverage can is stackable on the beverage can without interference from the button.  Attention, however is directed to Stoner which discloses a lid that can be stacked.  Therefore, it would have been obvious, to one of ordinary skill within the art, at the time the invention was made, to employ a lid that can be stacked, in order to store multiple containers.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/Primary Examiner, Art Unit 3736